Citation Nr: 1529488	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-10 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected pension benefits, for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He died in December 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Philadelphia Regional Office (RO) Pension Center dated in August 2012, which found that the Veteran's net worth was a bar to the receipt of non-service-connected pension benefits.  The Veteran died during the pendency of the appeal, and in February 2014, the appellant was substituted as the claimant for the purposes of processing this appeal to completion.  See 38 U.S.C.A. § 5121A  (West 2014).  The appeal was remanded in February 2015.

In a March 2014 rating decision, the appellant was granted entitlement to death pension benefits with an additional allowance for aid and attendance in her own right.  For clarification, the appellant's entitlement to death pension benefits as the surviving spouse of the Veteran is not at issue in this decision.  This decision is concerned solely with the appellant's appeal as the substituted claimant for a claim for pension benefits filed by the Veteran during his lifetime.  The potential benefit claimed is any accrued benefits which would have been payable to the Veteran during his lifetime.  38 U.S.C.A. § 5121.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In March 2011, the Veteran and his wife transferred their assets to an "irrevocable trust," leaving them with funds grossly insufficient to meet their current obligations, including fees for their residence in an assisted living facility. 

2.  The funds from the "irrevocable trust" were used to pay the living and medical expenses of the Veteran and his wife, and, as such, are considered as net worth.

3.  It was reasonable for the Veteran and his spouse to consume part of the Veteran's total family net worth which exceeded $300,000, for maintenance.  


CONCLUSION OF LAW

The corpus of the estates of the Veteran and his spouse precluded the payment of nonservice-connected pension benefits during the Veteran's lifetime.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274, 3.275, 3.276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter dated in December 2011, prior to the initial corpus of estate determination, the Veteran was sent a letter that requested information concerning his net worth and expenses.  There has been no allegation of any deficiency in the notice that has been provided.

With respect to VA's duty to assist, VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The RO obtained relevant SSA records, and the Veteran has provided income, asset, and expense information.  VA also complied with the Board remand instructions to issue another Corpus of Estate determination, and to consider the claim in light of cited VA General Counsel precedent opinions.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran filed a claim for VA non-service-connected disability pension benefits in June 2011.  He was found to meet the service, age and disability requirements for pension benefits, but an August 2012 Corpus of Estate determination found that he had excessive net worth, and, hence, entitlement to pension was denied.  See 38 U.S.C.A. §§ 1521, 1522.

Pension will be denied (or discontinued) when the corpus of the estate of the Veteran, or, if married, the corpus of the estates of the Veteran and the Veteran's spouse is such that under all the circumstances, including consideration of the annual income of the Veteran and the Veteran's spouse, it is reasonable that some part of the corpus of such estate be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the Veteran's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

The Veteran filed his claim for VA pension in June 2011.  In that claim, he reported the sole source of family income as Social Security benefits for himself and his wife, totalling $1,523 per month.  They had cash totalling $27,000, and interest-bearing accounts totalling $5,630.  He also reported that he had his wife had created an irrevocable trust in March 2011, with assets in the amount of $512,900.  It was noted that the grantors (the Veteran and the appellant) did not have authority to access or change the trust.  Also reported were medical expenses totalling $7,922.63 per month, which included $7,355 for the assisted living facility in which the Veteran and the appellant resided.  

In response to a request for additional information concerning net worth and expenses, the Veteran reported monthly expenses consisting of $7,355 for the assisted living facility, $477 in medical expenses, principally Medicare and insurance, and approximately $255 in additional living expenses.  He also reported that he owned no other property other than the exclusions listed in VA's letter to him (i.e., residence, vehicle, clothing, and furniture).  

In a September 2012 statement, it was reported that as of June 2011, the net worth of the Veteran and his wife, in addition to the assets listed above, included an annuity of the Veteran's wife in the amount of $38,000.  This time, the value of the irrevocable trust as of June 2011 was stated as $328,223.  As of June 2012, cash had been reduced to $19,400, and there was no annuity.  It was reported that the annuity funds had been depleted over the year to pay for assisted living expenses.  The value of the irrevocable trust was reportedly $410,655.  

Also, in another statement, it was reported that the funds were "expensed" at an "alarming rate."  Specifically, every six months from June 2011 to December 2012, slightly less than $50,000 was paid.  Itemized lists of medical expenses reveals that $45,138 was paid every six months for assisted living expenses for the Veteran and his wife.  

In an Eligibility Verification Report (EVR) dated in September 2012, the income of the Veteran and his wife for the period from June 2011 to June 2012 included $39,000 from the "irrevocable trust."  Similarly, from July 2012 to June 2013, the "irrevocable trust" provided $66,000 income.  In addition to the cash and interest-bearing accounts noted above, net worth also included an "irrevocable trust" in the amount of $251,075.85.  

The trustee (the adult son of the Veteran) stated, in February 2014, that only the trustee had access to the funds in the trust.  A copy of the trust agreement, entered into in March 2011, notes that the trust is irrevocable, and that the trustee may not distribute income or principal of the trust to a grantor.  

The essential question for consideration is whether the value of the irrevocable trust should be included as net worth.  The appellant argues that because only the trustee has access to the funds, it is not countable as income or net worth.  Several Precedent General Counsel Opinions have addressed questions involving whether instruments such as trusts should be considered as income or net worth to a claimant.  See VAOPGCPREC 33-97, 15-92, 73-91, 72-90.  The most recent of these opinions, VAOPGCPREC 33-97, held that:

Assets transferred by a legally competent claimant, or by the fiduciary of a legally incompetent one, to an irrevocable "living trust" or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs," while maximizing the use of governmental resources in the care and maintenance of the claimant, should be considered in calculating the claimant's net worth for improved-pension purposes.

The circumstances of that trust are not identical to the trust in the instant case.  Here, no "special needs" exception was made in the trust agreement.  Nevertheless, the transfer of assets to a trust, "while maximizing the use of governmental resources in the care and maintenance of the claimant," is relevant to this case.  The opinion also noted, in paragraph 5: 

VA regulations do not establish specific criteria governing when trust assets are to be considered in net worth determinations.  VA regulations do, however, define net worth as "the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant."  38 C.F.R. § 3.275(b) (emphasis added).  The question then becomes whether the surviving spouse's transfer of assets to the trust effectively resulted in divestiture of ownership of the assets such that they cannot be reasonably expected to be used for the surviving spouse's care.  Language found in 38 C.F.R. § 3.276(b) reflects the view that certain gifts and transfers to relatives should not, for VA pension purposes, be considered to reduce the size of an estate.  Although the regulation does not address the situation of transfer of assets to a trust, the regulation does reflect VA's interpretation of the pension statutes that the circumstances of a transfer of property may be considered in determining eligibility for pension.  The fact that the surviving spouse transferred property to a trust, as opposed to a friend or relative, would not be conclusive on the issue of whether the surviving spouse has relinquished all rights of ownership in the property.

An earlier opinion, summarizing the opinions to that date, stated that "opinions of this office have consistently held that property and income therefrom, including that held in trust, will not, in basic pension-entitlement and [net worth] limitation considerations, be countable as belonging to the claimant unless-- (1) it is actually owned by the claimant; (2) the claimant possesses such control over the property that the claimant may direct it to be used for the claimant's benefit; or 
(3) funds have actually been allocated for the claimant's use."  VAOPGCPREC 72-90 (emphasis added).  That opinion held that the property and income was not countable until it is actually allocated for the claimant's use.  Id.  Thus, where applicable, that opinion holds that the funds be treated as countable income.  

However, the most recent opinion states that "it follows that only property over which a claimant, or someone with legal authority to act on the claimant's behalf, has some control to use for the claimant's benefit can reasonably be expected to be consumed for a claimant's maintenance and thus be includable in the claimant's estate."  VAOPGCPREC 33-97.  In other words, where applicable, the trust would be considered as part of the claimant's net worth.  

It is also significant to note that although the Veteran was denied any control over the trust, the sole trustee had also been appointed as the Veteran's durable power of attorney.  VAOPGCPREC 33-97 notes that the claimant (in that case, the surviving spouse) could be considered as exercising control over the trust assets if someone lawfully empowered to act on her behalf established the trust.  VAOPGCPREC 33-97 further states:

We also note that, although the trust document states that "no part of the income and principal of the trust estate shall be considered available" to the trust beneficiary for purposes of determining eligibility for public benefit programs, trust document ¶3.2.2., such a unilateral declaration has no legal effect with respect to VA's determination of entitlement to benefits, which is governed by Federal law.  Entitlement must be determined based on the statutes and regulations governing improved pension, as applied to the circumstances presented with respect to the claim at issue.  

In this case, the trust agreement was entered into by the Veteran and his wife in March 2011.  Also in March 2011, the Veteran's physician reported to VA that he had cognitive decline due to Alzheimer's disease, and, based on the physician's statement, a finding of incompetency was proposed by VA.  Based on the trust agreement itself, as well as statements submitted on the Veteran's behalf, by this trust instrument, the Veteran and his wife ceded all control and benefit over virtually all of their assets, leaving them with monthly income totalling $1,523, from SSA, despite the fact that they were currently living in an assisted living facility, which alone cost $7,355 per month.  

Aside from the questionable capacity of the Veteran to have entered into this agreement, it is clear that this trust was intended to enable the Veteran to receive VA pension benefits without having to first deplete their assets.  The September 2012 financial statement itself acknowledges that funds from the trust were provided for the use of the Veteran.  Although trusts are not specifically addressed, the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets, subsidize discretionary spending, or build up the beneficiary's estate.  Thus, it is inconsistent with the pension program to allow a claimant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  

Additionally, it is highly unlikely that the Veteran and the appellant would be eligible to live in the assisted living facility without some assurance that they would be able to pay the monthly fee of $7,355, which would have been impossible given their reported income and assets, if the assets of the irrevocable trust were not included.  The reports from the facility indicate that the bills were, in fact, being paid.  Given these circumstances, one possible scenario is that someone else has accepted responsibility for payment of the assisted living facility bills.  In that case, the value of maintenance furnished by someone else is not considered to be income.  38 C.F.R. § 3.272(b).  However, only medical expenses paid by a veteran or spouse are deductible as medical expenses.  38 C.F.R. § 3.272(g).  Therefore, if someone else was paying the assisted living facility expenses, the amount would not count as income, but also could not be deducted as a medical expense, and, there, could not be used to reduce any part of the Veteran's income.  

The other scenario is that funds from the irrevocable trust were used to pay the assisted living fees, and that this was an intended purpose of the trust.  This scenario is most consistent with the other evidence of record, such as the September 2012 financial statement acknowledging disbursements to the Veteran from the trust, and another September 2012 statement that the "funds" were being "expensed" at the rate of approximately $50,000 every six months.  Based on the assets reported elsewhere, the only potential acknowledged source of "funds" in such an amount is the irrevocable trust.  The Board finds it likely that the trustee and the assisted living facility agreed that the payments would come from the irrevocable trust.  In support of this conclusion, the Veteran had Alzheimer's disease at the time the trust was created, and the sole trustee also held the Veteran's durable power of attorney.  Moreover, the acknowledged income was approximately $5,832 per month less than the assisted living facility fees.  

In sum, for the reasons discussed above, the Board finds that the funds of the irrevocable trust were used to pay expenses of the Veteran and his wife, including their assisted living facility fees of approximately $7,355 per month, and that the irrevocable trust must be considered as part of the Veteran's net worth.  Although spending at the current rate will ultimately deplete the financial resources of the Veteran and his spouse, the purpose of the pension program is to aid Veterans and their dependents who are unable to provide themselves the basic necessities; that is not the case here.  It is also noteworthy that according to one of the September 2012 statements on behalf of the Veteran, the value of the trust actually increased from $328,223, to $410,655, from June 2011 to June 2012.  In any event, it was reasonable to require the Veteran and his spouse to consume from his total family net worth, which was still $410,655, or $251,076 (depending on which submission on the Veteran's behalf is relied upon) as of June 2012, six months before his death, for maintenance.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is denied, as the Veteran's family net worth was a bar to pension entitlement during his lifetime.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


